


109 HR 5182 IH: Fair and Speedy Treatment (FAST) of

U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5182
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2006
			Mr. Jones of North
			 Carolina (for himself, Mr.
			 Berry, Mr. Rangel,
			 Mr. Moran of Kansas,
			 Mr. Weiner,
			 Mr. Marshall,
			 Mr. Taylor of Mississippi,
			 Mr. Jefferson,
			 Mr. Etheridge,
			 Mr. Wicker,
			 Mr. Ross, Mr. Wexler, Mr.
			 Holden, Mr. Doyle,
			 Mr. Moore of Kansas,
			 Mr. Brown of Ohio,
			 Mr. Abercrombie, and
			 Mr. Allen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require the sponsor of a prescription drug plan or an organization offering an
		  MA–PD plan to promptly pay claims submitted under part D, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair and Speedy Treatment (FAST) of
			 Medicare Prescription Drug Claims Act of 2006.
		2.Prompt payment by
			 Medicare prescription drug plans and MA–PD plans under part D
			(a)Application to
			 prescription drug plansSection 1860D–12(b) of the Social
			 Security Act (42 U.S.C. 1395w–112 (b)) is amended by adding at the end the
			 following new paragraph:
				
					(4)Prompt payment
				of clean claims
						(A)Prompt
				paymentEach contract entered into with a PDP sponsor under this
				subsection with respect to a prescription drug plan offered by such sponsor
				shall provide that payment shall be issued, mailed, or otherwise transmitted
				with respect to all clean claims submitted under this part within the
				applicable number of calendar days after the date on which the claim is
				received.
						(B)DefinitionsIn
				this paragraph:
							(i)Clean
				claimThe term clean claim means a claim, with
				respect to a covered part D drug, that has no apparent defect or impropriety
				(including any lack of any required substantiating documentation) or particular
				circumstance requiring special treatment that prevents timely payment from
				being made on the claim under this part.
							(ii)Applicable
				number of calendar daysThe term applicable number of
				calendar days means—
								(I)with respect to
				claims submitted electronically, 14 calendar days; and
								(II)with respect to
				claims submitted otherwise, 30 calendar days.
								(C)Interest
				paymentIf payment is not issued, mailed, or otherwise
				transmitted within the applicable number of calendar days (as defined in
				subparagraph (B)) after a clean claim is received, interest shall be paid at a
				rate used for purposes of section 3902(a) of title 31, United States Code
				(relating to interest penalties for failure to make prompt payments), for the
				period beginning on the day after the required payment date and ending on the
				date on which payment is made.
						(D)Procedures
				involving claims
							(i)Claims deemed to
				be clean claims
								(I)In
				generalA claim for a covered part D drug shall be deemed to be a
				clean claim for purposes of this paragraph if the PDP sponsor involved does not
				provide a notification of deficiency to the claimant by the 10th day that
				begins after the date on which the claim is submitted.
								(II)Notification of
				deficiencyFor purposes of subclause (II), the term
				notification of deficiency means a notification that specifies all
				defects or improprieties in the claim involved and that lists all additional
				information or documents necessary for the proper processing and payment of the
				claim.
								(ii)Payment of
				clean portions of claimsA PDP sponsor shall, as appropriate, pay
				any portion of a claim for a covered part D drug that would be a clean claim
				but for a defect or impropriety in a separate portion of the claim in
				accordance with subparagraph (A).
							(iii)Obligation to
				payA claim for a covered part D drug submitted to a PDP sponsor
				that is not paid or contested by the provider within the applicable number of
				calendar days (as defined in subparagraph (B)) shall be deemed to be a clean
				claim and shall be paid by the PDP sponsor in accordance with subparagraph
				(A).
							(iv)Date of payment
				of claimPayment of a clean claim under subparagraph (A) is
				considered to have been made on the date on which full payment is received by
				the provider.
							(E)Electronic
				transfer of fundsA PDP sponsor shall pay all clean claims
				submitted electronically by an electronic funds transfer
				mechanism.
						.
			(b)Application to
			 MA–PD plansSection 1857(f) of such Act (42 U.S.C. 1395w–27) is
			 amended by adding at the end the following new paragraph:
				
					(3)Incorporation of
				certain prescription drug plan contract requirementsThe
				provisions of section 1860D–12(b)(4) shall apply to contracts with a Medicare
				Advantage organization in the same manner as they apply to contracts with a PDP
				sponsor offering a prescription drug plan under part
				D.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into or renewed on or after the date of the enactment of this
			 Act.
			3.Restriction on
			 co-branding
			(a)In
			 generalSection 1860D–4(b)(2)(A) of the Social Security Act (42
			 U.S.C. 1395w–104(b)(2)(A)) is amended by adding at the end the following new
			 sentences: It is unlawful for a PDP sponsor of a prescription drug plan
			 to display on such a card the name, brand, or trademark of any
			 pharmacy.
			(b)Effective
			 dateWith respect to cards dispensed before, on, or after the
			 date of the enactment of this Act, the amendment made by this section shall
			 apply to such cards on and after the date that is 90 days after such date of
			 enactment. Any card dispensed before such date that is 90 days after the date
			 of enactment that violates the second sentence of section 1860D–4(b)(2)(A) of
			 the Social Security Act, as added by subsection (a), shall be reissued by such
			 90-day date.
			4.Minimum dispensing
			 fees for generic covered part D drugs
			(a)In
			 generalSection 1860D–4(b)(1)
			 of the Social Security Act (42 U.S.C. 1395w–104(b)(1)) is amended by adding at
			 the end the following new subparagraph:
				
					(F)Minimum
				dispensing fees for generic covered part D drugs
						(i)In
				generalEach PDP sponsor under this subsection with respect to a
				prescription drug plan offered by such sponsor shall provide that the amount of
				a dispensing fee paid to a participating pharmacy for a generic covered part D
				drug that is therapeutically equivalent and bioequivalent to a brand name drug
				that is a covered part D drug dispensed through the pharmacy, shall be an
				amount that is not less than the minimum generic drug dispensing fee specified
				under clause (ii).
						(ii)Minimum generic
				drug dispensing fee specifiedThe minimum generic drug dispensing
				fee specified under this clause for generic covered part D drugs
				dispensed—
							(I)in calendar year
				2006, is $14; and
							(II)in subsequent
				calendar years, is the minimum generic drug dispensing fee under this clause
				for the previous year increased by the annual percentage increase in the
				consumer price index (all items; U.S. city average) as of July of such previous
				year.
							Any amount
				established under subclause (II), that is based on an increase of $1 or $3,
				that is not a multiple of 5 cents or 10 cents, respectively, shall be rounded
				to the nearest multiple of 5 cents or 10 cents,
				respectively..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 prescriptions filled on or after the date that is the first day of the first
			 contract year after the date of the enactment of this Act.
			5.Provision of
			 Medication Therapy Management Services under part D
			(a)Provision of
			 Medication Therapy Management Services under part D
				(1)In
			 generalSection 1860D–4(c)(2)
			 of the Social Security Act (42 U.S.C.1395w–104(c)(2)) is amended—
					(A)in subparagraph (A)—
						(i)in clause (i)—
							(I)by inserting or other health care
			 provider with advanced training in medication management after
			 furnished by a pharmacist; and
							(II)by striking targeted beneficiaries
			 described in clause (ii) and inserting targeted beneficiaries
			 specified under clause (ii)
							(ii)by striking clause (ii) and inserting the
			 following:
							
								(ii)Targeted
				beneficiariesThe Secretary
				shall specify the population of part D eligible individuals appropriate for
				services under a medication therapy management program based on the following
				characteristics:
									(I)Having a disease state in which
				evidence-based medicine has demonstrated the benefit of medication therapy
				management intervention based on objective outcome measures.
									(II)Taking multiple covered part D drugs or
				having a disease state in which a complex combination medication regimen is
				utilized.
									(III)Being identified as likely to incur annual
				costs for covered part D drugs that exceed a level specified by the Secretary
				or where acute or chronic decompensation of disease would likely increase
				expenditures under the Federal Hospital Insurance Trust Fund or the Federal
				Supplementary Medical Insurance Trust Fund under sections 1817 and 1841,
				respectively, such as through the requirement of emergency care or acute
				hospitalization.
									;
						(B)by striking subparagraph (B) and inserting
			 the following:
						
							(B)Elements
								(i)Minimum defined
				package of servicesThe
				Secretary shall specify a minimum defined package of medication therapy
				management services that shall be provided to each enrollee. Such package shall
				be based on the following considerations:
									(I)Performing necessary assessments of the
				health status of each enrollee.
									(II)Providing medication therapy review to
				identify, resolve, and prevent medication-related problems, including adverse
				events.
									(III)Increasing enrollee understanding to
				promote the appropriate use of medications by enrollees and to reduce the risk
				of potential adverse events associated with medications, through beneficiary
				and family education, counseling, and other appropriate means.
									(IV)Increasing enrollee adherence with
				prescription medication regimens through medication refill reminders, special
				packaging, and other compliance programs and other appropriate means.
									(V)Promoting detection of adverse drug events
				and patterns of overuse and underuse of prescription drugs.
									(VI)Developing a medication action plan which
				may alter the medication regimen, when permitted by the State licensing
				authority. This information should be provided to, or accessible by, the
				primary health care provider of the enrollee.
									(VII)Monitoring and evaluating the response to
				therapy and evaluating the safety and effectiveness of the therapy, which may
				include laboratory assessment.
									(VIII)Providing disease-specific medication
				therapy management services when appropriate.
									(IX)Coordinating and integrating medication
				therapy management services within the broader scope of health care management
				services being provided to each enrollee.
									(ii)Delivery of
				services
									(I)Personal
				deliveryTo the extent
				feasible, face-to-face interaction shall be the preferred method of delivery of
				medication therapy management services.
									(II)IndividualizedSuch services shall be patient-specific and
				individualized and shall be provided directly to the patient by a pharmacist or
				other health care provider with advanced training in medication
				management.
									(III)Distinct from
				other activitiesSuch
				services shall be distinct from any activities related to formulary development
				and use, generalized patient education and information activities, and any
				population-focused quality assurance measures for medication use.
									(iii)Opportunity to
				identify patients in need of medication therapy management
				servicesThe program shall
				provide opportunities for health care providers to identify patients who should
				receive medication therapy management
				services.
								;
					(C)by striking subparagraph (E) and inserting
			 the following:
						
							(E)Pharmacy
				fees
								(i)In
				generalThe PDP sponsor of a
				prescription drug plan shall pay pharmacists and others providing services
				under the medication therapy management program under this paragraph based on
				the time and intensity of services provided to enrollees.
								(ii)Submission
				along with plan informationEach such sponsor shall disclose to the
				Secretary upon request the amount of any such payments and shall submit a
				description of how such payments are calculated along with the information
				submitted under section 1860D–11(b). Such description shall be submitted at the
				same time and in a similar manner to the manner in which the information
				described in paragraph (2) of such section is
				submitted.
								;
				and
					(D)by adding at the end the following new
			 subparagraph:
						
							(F)Pharmacy access
				requirementsThe PDP sponsor
				of a prescription drug plan shall secure the participation in its network of a
				sufficient number of retail pharmacies to assure that enrollees have the option
				of obtaining services under the medication therapy management program under
				this paragraph directly from community-based retail
				pharmacies.
							.
					(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to medication therapy management services provided
			 on or after January 1, 2008.
				(b)Medication
			 therapy management demonstration programSection 1860D–4(c) of the Social Security
			 Act (42 U.S.C.1395w–104(c)) is amended by adding at the end the following new
			 paragraph:
				
					(3)Community-based
				medication therapy management demonstration program
						(A)Establishment
							(i)In
				generalBy not later than
				January 1, 2008, the Secretary shall establish a 2-year demonstration program,
				based on the recommendations of the Best Practices Commission established under
				subparagraph (B), with both PDP sponsors of prescription drug plans and
				Medicare Advantage Organizations offering MA–PD plans, to examine the impact of
				medication therapy management furnished by a pharmacist in a community-based or
				ambulatory-based setting on quality of care, spending under this part, and
				patient health.
							(ii)Sites
								(I)In
				generalSubject to subclause
				(II), the Secretary shall designate not less than 10 PDP sponsors of
				prescription drug plans or Medicare Advantage organizations offering MA–PD
				plans, none of which provide prescription drug coverage under such plans in the
				same PDP or MA region, respectively, to conduct the demonstration program under
				this paragraph.
								(II)Designation
				consistent with recommendations of best practices commissionThe Secretary shall ensure that the
				designation of sites under subclause (I) is consistent with the recommendations
				of the Best Practices Commission under subparagraph (B)(ii).
								(B)Best practices
				commission
							(i)EstablishmentThe Secretary shall establish a Best
				Practices Commission composed of representatives from pharmacy organizations,
				health care organizations, beneficiary advocates, chronic disease groups, and
				other stakeholders (as determined appropriate by the Secretary) for the purpose
				of developing a best practices model for medication therapy management.
							(ii)RecommendationsThe Commission shall submit to the
				Secretary recommendations on the following:
								(I)The minimum number of enrollees that should
				be included in the demonstration program, and at each demonstration program
				site, to determine the impact of medication therapy management furnished by a
				pharmacist in a community-based setting on quality of care, spending under this
				part, and patient health.
								(II)The number of urban and rural sites that
				should be included in the demonstration program to ensure that prescription
				drug plans and MA–PD plans offered in urban and rural areas are adequately
				represented.
								(III)A best practices model for medication
				therapy management to be implemented under the demonstration program under this
				paragraph.
								(C)Reports
							(i)Interim
				reportNot later than 1 year
				after the commencement of the demonstration program, the Secretary shall submit
				to Congress an interim report on such program.
							(ii)Final
				reportNot later than 6
				months after the completion of the demonstration program, the Secretary shall
				submit to Congress a final report on such program, together with
				recommendations for such legislation and administrative action as the Secretary
				determines appropriate.
							(D)Waiver
				authorityThe Secretary may
				waive such requirements of titles XI and XVIII as may be necessary for the
				purpose of carrying out the demonstration program under this
				paragraph.
						.
			
